195 F.2d 916
93 U.S.P.Q. 186
SCOTT,v.HARMAN.
No. 11387.
United States Court of Appeals Sixth Circuit.
Feb. 18, 1952.Writ of Certiorari Denied June 2, 1952.

Corbett, Mahoney & Miller, Columbus, Ohio, and Thomas M. Dougherty, New York City, for appellant.
Warren H. F. Schmieding, and Wayne S. Gerber, Columbus, Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the transcript of record and on the briefs and oral arguments of attorneys for the contending parties;


2
And it appearing that the District Court held valid and infringed Claims 1 and 2 of the patent in suit, Harman No. 2,142,896, relating to improvements in fastening; ordered a reference to a Master for an accounting of damages; and granted a permanent injunction against further infringement by appellant or his agents;


3
And it appearing that the findings of fact of the District Court upon which its conclusions of law and decision were based are supported by substantial evidence and are not clearly erroneous;


4
And it appearing from the carefully prepared decision of the District Court, 90 F. Supp. 486, in which the prior art was detailed and held not anticipatory of the patent in suit, that the reasoning of the court upon the principles of law applicable to the facts found was sound and valid in law;


5
The judgment from which this appeal was taken is hereby ordered to be affirmed.